AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (.Lvlodified)                                                               Page I of I



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       V.                                       (For Offenses Committed On or After November 1, 1987)


                Gerardo Froylan Cristobal-Calvo                                 Case Number: 3: 18-mj-22701-CEA


                                                                                 ifendant 's   ·   u t~ .E~   [)
REGISTRATION NO. 80786298                                                               r::--~
THE DEFENDANT:
                                            ,
 IZJ pleaded guilty to count(s) I o fc omp1amt
                                                                                    Clk: Q~--~
                                                 SOUTHEF?•~r,,:..,.::•:;:,,.,,~-:--cc.JP.-
                                               , £.'.        ' '"' "' :• '' : .. , , 0;,
 D was found guilty to count(-s)---~-------~-~=·=--c=..=._:c-_-._.-       __-...-..._-,cf'.,_~..'.:".;r":C':+-------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                               Count Number(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                     I


 D The defendant has been found not guilty on count( s)                     -------------------

 0 Count(s)                                                                     dismissed on the motion of the United States.
                   ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  l:zJ Assessment: $I 0 WAIVED       l:zJ Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, November 8, 2018
                                                                             Date of Imposition of Sentence



                                                                             Hia.LaLOCK
                                                                             UNITED STATES MAGISTRATE JUDGE

                                                                                                                    3: l 8-mj-2270 I-CEA
